                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                      CASE NO: 2:18-cr-89-FtM-99CM

WILLIAM NOBLES
                                         /

                                         ORDER

       Before the Court is Defendant William Nobles’ Response to the Court’s Endorsed

Order Seeking Clarification of the Defense Position.         (Doc. 40).   Nobles moved to

suppress evidence (Doc. 23), and the Court held an evidentiary hearing on the motion on

November 7, 2018 (Doc. 33). A week later, the Court directed Nobles to clarify his

position on whether he wants the Court to reserve ruling on his motion until the Eleventh

Circuit decides United States v. Taylor, No. 17-14197 (11th Cir.), which will address

issues dispositive to his motion. (Doc. 39). The Eleventh Circuit is set to hear oral

arguments in s in Taylor in January 2019.

       Nobles clarifies that he prefers waiting for the Eleventh Circuit’s decision because

it “would afford the Court the maximum guidance in addressing” his motion, there is no

precedent in the Eleventh Circuit on the issue raised in the motion, and other courts have

come to differing conclusions on the matter.        (Doc. 40).     The Court allowed the

Government to respond to Nobles’ position, but it elected not to do so.

       After careful consideration of the matter, Nobles’ position, and the Government’s

silence, the Court finds good reason to reserve ruling on the motion to suppress evidence

(Doc. 23) until after the Eleventh Circuit decides Taylor.

       Accordingly, it is now
      ORDERED:

      (1) The Court reserves ruling on Defendant William Nobles’ motion to suppress

         evidence (Doc. 23) until after the Eleventh Circuit decides United States v.

         Taylor, No. 17-14197 (11th Cir.).

      (2) In reserving ruling on Nobles’ motion to suppress, the Court has considered all

         the factors, including those set forth in 18 U.S.C. § 3161(h), and has found

         good cause that the ends of justice served by granting the continuance

         outweigh the best interest of the public and the defendant(s) in a speedy trial.

         The Court, therefore, determines that the time from today until the end of the

         March 2019 trial term shall be excludable time.

      (3) The Clerk is DIRECTED to set this case for a status conference on February

         11, 2019.

      DONE AND ORDERED in Fort Myers, Florida on this 29th day of November 2018.




Copies: Counsel of Record




                                             2
